Name: Commission Regulation (EC) No 1643/2002 of 13 September 2002 amending, for the third time, Council Regulation (EC) No 310/2002 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: international affairs;  rights and freedoms;  defence;  Africa;  marketing
 Date Published: nan

 Avis juridique important|32002R1643Commission Regulation (EC) No 1643/2002 of 13 September 2002 amending, for the third time, Council Regulation (EC) No 310/2002 concerning certain restrictive measures in respect of Zimbabwe Official Journal L 247 , 14/09/2002 P. 0022 - 0024Commission Regulation (EC) No 1643/2002of 13 September 2002amending, for the third time, Council Regulation (EC) No 310/2002 concerning certain restrictive measures in respect of ZimbabweTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 310/2002 of 18 February 2002 concerning certain restrictive measures in respect of Zimbabwe(1), as last amended by Commission Regulation (EC) No 1345/2002(2), and in particular Article 8 thereof,Whereas:(1) Article 8 of Regulation (EC) No 310/2002 empowers the Commission to amend Annex I to that Regulation on the basis of decisions in respect of the Annex to Common Position 2002/145/CFSP(3).(2) Annex I to Regulation (EC) No 310/2002 lists the persons, entities and bodies covered by the freezing of funds and economic resources under that Regulation.(3) On 13 September 2002, the Council has decided to amend the Annex to Common Position 2002/145/CFSP and, therefore, Annex I should be amended accordingly.(4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex I to Council Regulation (EC) No 310/2002 shall be replaced with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 September 2002.For the CommissionChristopher PattenMember of the Commission(1) OJ L 50, 21.2.2002, p. 4.(2) OJ L 196, 25.7.2002, p. 28.(3) See page 56 of this Official Journal.ANNEXList of persons, entities and bodies referred to in Article 2 of Council Regulation (EC) No 310/2002>TABLE>